Citation Nr: 1546879	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-28 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether the rating reduction for right upper extremity radiculopathy from 20 percent to 0 percent was proper. 

2.  Whether the rating reduction for left lower extremity radiculopathy from 10 percent to 0 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to January 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office.  

The Veteran testified at a Video Conference hearing before the undersigned in August 2015.  A transcript of the proceeding is of record.    

The Board is in receipt of medical evidence submitted after the most recent statement of the case.  There is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013 unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Here, the representative has not explicitly requested AOJ review, and in fact, at the Video Conference hearing, the Veteran waived initial RO consideration of new evidence.  38 C.F.R. § 20.1304(c) (2015).  As such, the Board finds the appeal is ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's right upper extremity radiculopathy has been manifested by subjective complaints of numbness, tingling and pain throughout the course  
of this appeal; the record has been negative for a loss of reflexes and muscle atrophy, although there is some evidence of reduced muscle strength and sensory disturbances; sustained improvement under the ordinary conditions of life and  work has not been shown.

2.  The Veteran's left lower extremity radiculopathy has been manifested by subjective complaints of numbness, tingling and pain throughout the course of         this appeal; the record has been negative for a loss of reflexes and muscle atrophy, although there is some evidence of reduced muscle strength and sensory disturbances; sustained improvement under the ordinary conditions of life and  work has not been shown.


CONCLUSIONS OF LAW

1.  The rating reduction from 20 percent to 0 percent for right upper extremity radiculopathy was not proper, and the 20 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.124a, Diagnostic Code 8510 (2015).

2.  The rating reduction from 10 percent to 0 percent for left lower extremity radiculopathy was not proper, and the 10 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.124a, Diagnostic Code 8510 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claims.    See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

By way of background, a November 2009 rating decision granted service connection for right upper extremity radiculopathy with an evaluation of 20 percent effective April 2, 2009.  That rating decision also granted service connection for left lower extremity radiculopathy with an evaluation of 10 percent effective April 2, 2009.  In November 2011 the Veteran submitted a claim for increased ratings.  Following a VA examination in March 2010, a January 2011 rating decision proposed a reduction in evaluations for the right upper extremity radiculopathy from 20 percent to 0 percent, and the left lower extremity radiculopathy from 10 percent to 0 percent.  The Veteran was notified of the proposed reductions by correspondence in January 2011.  A rating decision in May 2012 implemented the proposed reduction in disability ratings, effective August 1, 2012.  The Veteran appealed the rating reductions. 

Before addressing whether these reductions were warranted, the Board must first determine whether the RO adhered to the proper procedure.  Specifically, where      a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance   of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2015).

In this case, the proper procedures were followed for implementing the reductions. The RO proposed the reduction in a January 2011 rating decision that was mailed to the Veteran that same month.  The final rating action was issued in May 2012, with the reductions to be effective August 1, 2012, which was more than 60 days after the date of the notice of the proposed reduction.  Therefore, there was compliance with all requisite procedural matters.

The Board must now consider whether the reduction in ratings was proper.  In  cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2015).  The five year period is calculated from the effective date of the rating to the effective date of     the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue    the rating in effect.  38 C.F.R. § 3.344(b) (2015). 

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

The above requirements do not apply to ratings that have not continued for long periods of five years or more at the same level or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2015).  

The Board observes that the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable because the 20 percent rating for the Veteran's right upper extremity radiculopathy and the 10 percent rating for the left lower extremity radiculopathy   had not been in effect for more than five years (they became effective in April 2,  2009 and were reduced as of August 1, 2012).  However, it is well established in the Court's caselaw that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the Veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); Brown, 5 Vet. App. at 421.

The Veteran's right upper extremity radiculopathy is rated under Diagnostic Code 8510, which contemplates incomplete paralysis of the upper radicular group associated with the fifth and sixth cervicales.  Diagnostic Code 8510 provides for a 20 percent rating for mild incomplete paralysis of the upper radicular group (fifth and sixth cervicals).  Moderate incomplete paralysis warrants a 40 percent rating in a major extremity and a 30 percent rating in a minor extremity.  Severe incomplete paralysis warrants a 50 percent rating in a major extremity and a 40 percent rating in a minor extremity.  Complete paralysis of the upper radicular group; all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, warrants a 70 percent rating in a major extremity and a 60 percent rating in a minor extremity. 38 C.F.R. § 4.124a.

The Veteran's left lower extremity radiculopathy is rated under Diagnostic Code 8520 which addresses the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  Under this Code, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping,   no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

VA treatment records noted complaints of sciatic left lower extremity pain with difficulty walking with certain movement in May 2008.  The Veteran underwent   an electromyography and nerve conduction study in June 2009 due to a history of  right upper extremity paresthesias.  Nerve conduction studies were normal with no electrodiagnostic evidence of a right C5 to T1 radiculopathy, or of a right ulnar neuropathy. 

A July 2009 VA examination report noted complaints of burning pain radiating into the lateral aspect of the left thigh which caused weakness and unsteadiness.  The Veteran used a cane for ambulation.  The examiner also noted decreased sensation along a C5-6 distribution in the right upper extremity due to the cervical spine disability.  Sensory testing of the right upper extremity was normal to light touch    and position sense.  Vibration and pinprick were both reduced to 1/2.  Motor exam was reduced to 4/5 in almost all areas.  Deep tendon reflexes were reduced to 1 + in almost all areas.  Sensory testing of the left lower extremity was normal to vibration, pinprick, light touch, and position sense.  Motor examination showed reduced knee extension and ankle dorsiflexion to 4/5.  Deep tendon reflexes were reduced to 1+     at knee and ankle jerk.  Plantar flexion was normal.  The examiner found that the Veteran had radiculopathy in the left leg along an L5-S1 root distribution due to the lumbar spine disability.

On VA examination in March 2010 the Veteran endorsed spasms in both lower and upper extremities.  He also reported daily sharp and stabbing pain with episodic shooting pains into the left lower extremity.  The severity of pain was moderate     to severe and constant.  He also endorsed entire right arm numbness that would affect the little and ring fingers, as well as tingling.  Treatment consisted of pain medications, rest and chiropractic treatment.  On examination, there was normal muscle tone with no atrophy.  Muscle strength was 5/5 throughout.  Sensation was normal.  Reflexes were normal.  The examiner noted that electromyography studies revealed no electrodiagnostic evidence of a right radiculopathy or findings of a right ulnar neuropathy.  MRI studies demonstrated mild degenerative disc and slight degenerative joint disease of the cervical spine greatest at C5-6 and C6-7 where there was mild neural foraminal impingement bilaterally but no evidence of spinal stenosis.  While there was no neural foraminal impingement identified at C3-4, there were asymmetric disc bulging and/or mild marginal osteophytes resulting in moderate neural foraminal  impingement on the left.  The examiner found no electrodiagnostic evidence of a right or left C5-Tl radiculopathy.  Additionally, there were no findings of a right ulnar neuropathy.  A sensory screening study of the right median nerve was also normal.   

Concerning the left lower extremity, the Veteran endorsed tingling in the left lateral thigh to the foot at times.  He also noted difficulty with steadiness and the twelve steps in the stairs at home when pain is worse or with climbing the stairs.  The Veteran reported more pain with initiating movement after resting that seemed to  be partially relieved with moving, but too much movement also caused pain.  Low back pain was located in the center just above the tailbone and extended mostly to the left hip.  The pain was constant and moderate to severe.  Treatment consisted of pain medications, rest and chiropractic treatment.  On examination, his gait was  symmetrical and he could stand on heels and toes.  There was normal muscle tone with no atrophy.  Muscle strength was 5/5 throughout.  Sensation was normal.  Reflexes were normal.  Lasegue's sign was negative for signs of sciatica, and an MRI study revealed neuroforaminal encroachment that had perhaps led to past radiculopathy symptoms.  The examiner diagnosed fibromyalgia and attributed the Veteran's symptoms stiffness and limitations to fibromyalgia.  

In February 2011, Dr. D.R. noted complaints of severe neck and upper back pain that radiated as acute numbness into both arms and hands, along with acute lower back pain that radiated as pain and numbness in his left leg to his foot, following     a relapse in his condition after attempting to push snow from his driveway and sidewalk.  Reportedly, the Veteran had loss of muscle strength in both his upper and lower extremities, and moderate to severe protective spinal muscle spasms of his lower back with moderate to severe protective spinal muscle spasms of his upper back.  Dr. D.R. found that the Veteran suffered from sciatic neuritis, and brachial neuritis/radiculitis of the cervical, thoracic and lumbar regions, as well as sciatic neuritis, and brachial neuritis/radiculitis of the cervical, thoracic and lumbar regions.

On VA examination in February 2012 muscle strength, reflexes and sensory examination were all normal.  There was no muscle atrophy.  Radial, median, ulnar, musculocutaneous, circumflex, long thoracic nerves, middle, lower and upper radicular groups, were all normal, bilaterally.  Sciatic, external popliteal (common peroneal), musculocutaneous, anterior tibial, internal popliteal, posterior tibial nerve, anterior crural, internal saphenous, obturator, external cutaneous, illio-inguinal were also normal, bilaterally.  Straight leg raising was negative, bilaterally.  The examiner found no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  No other neurologic abnormalities were noted.  The examiner determined that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  

An MRI in October 2012 to evaluate the Veteran's complaints of chronic pain and numbness was inconclusive.  The clinician noted that review of prior testing was inconclusive and significantly, the Veteran was positive for tenderness on nearly all trigger points for fibromyalgia.  Electrodiagnostic consultation in December 2012 revealed no abnormalities and there were no findings consistent with left lumbosacral radiculopathy.  

In January 2013, a private physician noted that the Veteran's upper extremity sensory exam was significant for paresthetic sensation in bilateral C7 dermatomal patterns.  Right upper extremity grip strength was 4/5 strength.  Deep tendon reflexes were 2+ at the biceps and triceps, brachioradialis bilaterally.  The assessment was cervical spondylosis with cervicalgia, upper extremity radiculitis.  The physician noted in April 2013 that a cervical MRI was essentially unchanged, showing degenerative disc and degenerative joint disease of the mid to lower cervical spine.  There was moderate neuroforaminal impingement bilaterally, C6-7, and at C3-4 on the left with mild impingement, bilaterally at C5-6, and at C4-5, and C3-4 on the right.  

The physician further noted that sensory exam was significant for paresthetic sensation in a left L5 dermatomal pattern.  Slump testing was positive bilaterally for back and leg tension signs.  Deep tendon reflexes were 2+ at patellae and Achilles bilaterally.  The physician provided an assessment of lumbar spondylosis with lumbago and lower extremity radiculitis.  The physician noted in April 2013 that     a lumbar spine MRI demonstrated a bilateral spondylolisthesis with grade 1 spondylolisthesis at L5-Sl with mild neural foraminal impingement.

The Veteran underwent a VA examination in January 2013.  The Veteran reported severe symptoms on the left leg and moderate on the right.  The examiner noted  pain to minimal digital pressure in sciatic notch and generally in the bilateral low lumbar paraspinous muscles.  The Veteran walked with knees slightly bent.  Muscle strength was 4/5, all subjective with no muscle mass changes or atrophy.  Reflexes were all normal.  Sensation was normal.  Straight leg raising positive only on the right.  The examiner found no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that alternating right and left subjective pain in the lower extremities did not follow any particular dermatome and EMG results were normal, ruling out radiculopathy.  X-rays showed mild spondylosis, grade I at L5-S1.  The examiner concluded that reported symptoms  and complaints did not correspond to clinical findings.  

In a statement in June 2015, the Veteran's treating chiropractor noted the Veteran's complaints of cervical pain with daily episodes of radiculopathy down his left arm extending distally into digit 3, 4, 5 and intermittent radiculopathy down his right arm.  The pain was described as achy, sharp, and tingling rated as 5 out of 10 on the visual analog scale.  Palpation elicited pain and tenderness along musculature of left cervical and thoracic regions.  He had a positive cervical compression test with centralized pain with radiculopathy.  The chiropractor also addressed left leg radiculopathy noting the Veteran's complaints of lower lumbar pain with associated intermittent episodes of sciatica down the left leg.  The pain was described as sharp, achy, tight, stiff, tingling and tender rated 5-7 out of 10 on visual analog scale.  Palpation elicited pain and tenderness along musculature of the lumbar regions.  There was hypersensitivity noted at L4/L3.  

On VA examination in August 2015, straight leg raising was positive bilaterally.  There was no radicular pain or other symptoms.  The examiner noted mild right upper extremity radiculopathy manifested by pain with upper and middle radicular group involvement.  

Upon review of the record, the Board notes that while the VA examination report in March 2010 and February 2012 showed some improvement as he demonstrated normal motor function, normal sensory function and normal deep tendon reflexes in the right upper and left lower extremities, there is other evidence of record from the Veteran's treating physicians that are somewhat contradictory to those findings.  For instance, in February 2011, Dr. D.R. noted loss of muscle strength in both      his upper and lower extremities and found that the Veteran suffered from sciatic neuritis, and brachial neuritis/radiculitis of the cervical, thoracic and lumbar regions, as well as sciatic neuritis, and brachial neuritis/radiculitis of the cervical, thoracic and lumbar regions.  A private physician in 2013 noted that the Veteran's upper extremity sensory exam was significant for paresthetic sensation in bilateral C7 dermatomal patterns and right upper extremity grip strength was 4/5 strength.  The physician further noted that sensory exam was significant for paresthetic sensation in a left L5 dermatomal pattern and slump testing was positive for back and leg tension signs.  On VA examination in January 2013 muscle strength was 4/5.  

Additionally, while nerve testing has failed to conclusively show cervical or lumbar spine radiculopathy, VA and private treatment records are consistent with findings of at least sensory radicular symptoms in the left lower and right upper extremities, and there is medical evidence of cervical spine disc bulging and neural foraminal impingement in the cervical and lumbar spine.  As previously noted, nerve impairment that was wholly sensory should be rated as mild.  See 38 C.F.R. § 4.124a.  Accordingly, the Board finds that the Veteran's overall functional ability has not improved.  Thus, while the Veteran's objective examination findings may be consistent with some improvement, such improvement has not been to the point that he is now better able to function under the ordinary conditions of life and work.  See Murphy, 26 Vet. App. at 517; Brown, 5 Vet. App. at 421.  Therefore,  the reduction of the evaluation for the Veteran's left lower extremity radiculopathy   and right upper extremity radiculopathy were not proper, and the 10 percent and 20 percent ratings, respectively, are restored from the date of the reduction, August 1, 2012.


ORDER

The reduction in rating for right upper extremity radiculopathy from 20 percent to    0 percent was not proper, and restoration of the 20 percent rating from August 1, 2012, is granted.

The reduction in rating for left lower extremity radiculopathy from 10 percent to     0 percent was not proper, and restoration of the 10 percent rating from August 1, 2012, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


